(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por CUANTO, el demandado apelado ha solicitado se elimine de la transcripción de autos un documento titulado “Declaración Jurada de Leopoldo J. E. Vázquez Prada y López” en la cual el declarante relata la declaración de un testigo llamado Guillermo Orrache, pres-tada en el caso civil Núm. 10,187, seguido en la Corte de Distrito de San Juan.
Por cuanto, dicha declaración jurada fue radicada en la secre-taría de la corte de distrito en abril 4, 1938, mientras que la expo-sición del caso en el presente recurso fue aprobada por el juez de distrito en marzo 26, 1934, no pudiendo por tanto formar parte de tal exposición la referida declaración jurada; sin que conste tam-poco en ninguna parte de la exposición, referencia alguna a la de-claración prestada por Guillermo Orrache en el pleito Núm. 10,187.
PoR cuanto, el demandado apelado ha solicitado también la eli-minación de los siguientes documentos comprendidos en la trans-cripción de autos:
"Página 69: Petición sobre declaratoria de herederos en caso civil Núm. 5422;
"Página 70: Orden caso civil Núm. 5422, sobre declaratoria de herederos;
"Página 72: Escritura de venta judicial de finca urbana Núm. 19, otor-gada por Pedro del Manzano y Dávila ante el notario José O’. Martínez Santana el primero de marzo 1917;
"Página 78: Demanda enmendada, caso civil Núm. 1052 de la Corte de Distrito de San Juan, Jaime José, Luz, Estela Catalina, etc. Vázquez, demandante v. Cipriano Santos y Lanchas, etc., demandado;
"Página 82: Excepción Previa, caso civil Núm. 1052, supz’a.
"Página 84: Excepciones Previas, caso civil Núm. 1052, supra.
"Página 86: Relación del caso y opinión, civil Núm. 1052, supra.
"Página 87: Sentencia, civil Núm. 1052, supra.
‘ ‘ Página 88: Demanda enmendada, caso civil Núm. 7942 de la Corte de Distrito de San Juan, sobre incumplimiento de contrato, Sucn. del Dr. Arturo Vázquez Prada, demandante v. Cipriano Santos y Lanchas, etc., demandados;
"Página 94: Contestación a la demanda enmendada, civil Núm. 7942, supra.
"Página 98: Demanda en el caso civil Núm. 10,187 de la Corte de Distrito de San Juan, L. J. E. Vázquez Prada, demandante v. Cipriano Santos y Lanchas, sobre nulidad de procedimiento ejecutivo, etc.;
"Página 105: Contestación a la demanda en el caso civil Núm. 10,187,, supra;
"Página 111: Relación del caso y opinión en el caso civil Núm. 10,187,. supra;
"Página 115: Moción pidiendo la nulidad del. procedimiento en el caso Núm. 9232, seguido en la Corte de Distrito de San Juan por Cipriano Santos y *965Lanchas, demandante v. Lucía Laborde, etc., demandados, sobre cobro de crédito hipotecario;
1 ‘ Página 119: Escritura Núm. 35 de Contrato de Arrendamiento, otorgada ante José Ortiz Alibrán, con fecha 22 de julio 1922 por Cipriano Santos y Lan-chas y Carlos García de Quevedo;
“Página 124: Petición en el caso civil Núm. 5422, seguido en la Corte de Distrito de San Juan, Jüx-parte María Nestora del Pilar Martín Moro, sobre de-claratoria de herederos;
“Página 126: Orden en el caso civil Núm. 5422, supra.”
PoR CUANTO, la única mención del pleito Núm. 5422, sobre decla-ratoria de herederos que se encuentra en la exposición del caso, consta como el fundamento sexto de la oposición del demandante a la pre-sentación como prueba por el demandado del récord completo en el caso Núm. 1052, seguido por Jaime José, Luz, Estela, Marina, Leopoldo, Arturo y Luisa Vázquez contra Cipriano Santos y Lanchas y otros sobre nulidad, etc., de la manera siguiente:
“6. Que según aparece de los autos del caso civil Núm. 5422, sobre decla-ratoria de herederos de Gabriel Martín Sánchez, seguido en la .Corte de Distrito del Distrito Judicial de San Juan, P. K., por María Nestora del Pilar Martín Moro, aparece que Gabriel Martín Sánchez, falleció intestado en Serravilla del Arroyo, Provincia de Salamanca, España, el día 20 de junio de 1924; y la de-manda contra dicho Sr. «Gabriel Martín Sánchez fué radicada el día 8 de marzo de 1926, o sean 21 meses después del fallecimiento de dicho Sr. Gabriel Martín Sánchez y por consiguiente es completamente nula xa sentencia y nula la confir-mación de dieha sentencia en la Hon. Corte Suprema de P. R., y nula y sin ningún valor. ’
PoR Cuanto, semejante referencia no identifica los autos en el pleito Núm. 5422, sobre declaratoria de herederos, Ex-parte María Nestora del Pilar Martín Moro seguido en la Corte de Distrito de San Juan, como parte de la prueba ofrecida y admitida en el pre-sente caso, ni de modo alguno puede interpretarse como una auto-rización por parte del juzgador para que se incluyera en el legajo de la sentencia como parte de la exposición del caso.
Por Cuanto, la moción pidiendo la nulidad del procedimiento en el caso Núm. 9232, seguido en la Corte de Distrito de San Juan por Cipriano Santos y Lanchas, demandante v. Lucía Laborde, etc., demandados, sobre cobro de crédito hipotecario, ha sido expresamente incluida y copiada al pie de la letra en la exposición del caso, resul-tando por tanto innecesario e improcedente su inclusión en la trans-cripción de los autos.
Por cuanto, en la exposición del caso han sido suficientemente iden-tificados como prueba ofrecida y admitida durante el curso del jui-cio : la escritura de venta judicial de finca urbana Núm. 19, otorgada *966por Pedro del Manzano y Dávila, ante el notario José C. Martínez Santana el primero de marzo de 1917; la escritura Núm. 35 de con-trato de arrendamiento, otorgada ante José Ortiz Alibrán con fecha 22 de julio 1922 por Cipriano Santos y Lanchas y Carlos García de Quevedo; los récords completos en los casos números 1052, 7942 y 10,187.
PoR Cuanto, dada la naturaleza de los autos en los pleitos men-cionados en el párrafo anterior, carece de importancia la circunstan-cia de que ninguno de dichos autos se encuentren unidos a los del presente caso en la corte inferior’, o en todo caso, tal irregularidad por sí sola, no constituye motivo suficiente para eliminar del legajo de la sentencia copias certificadas de tales autos, o de partes de éstos expedidas por el secretario de dicha corte.
Por cuaNto, si bien hubiera sido la mejor práctica incluir en la exposición del caso alguna disposición expresa ordenando o autori-zando al secretario que incluyera en el legajo de la sentencia como parte de la exposición del caso, copias de las escrituras públicas y los autos ya identificados como parte de tal exposición, o las partes esenciales especificadas como tales de estos últimos, sin embargo, aten-didas las circunstancias especiales del caso, inclusive la de que el ape-lante no es abogado y ha comparecido por sí mismo desde el prin-cipio de este litigio, la mera omisión de tal formalidad técnica (aun-que es justo decir que el promovente no se queja específicamente de dicha omisión) no constituye tampoco motivo suficiente para la eli-minación de las copias identificadas de tales escrituras y partes de' tales- autos expedidas por el secretario e incluidas por él en el,legajo de la sentencia. • '
Por tanto, se declara con lugar la moción sobre eliminación arriba mencionada, en cuanto atañe (a) a la declaración jurada de Leopoldo J. E. Vázquez Prada y López, (ó) a la petición sobre declaratoria de herederos y orden en el pleito Núm.- '5422, y (c) a la moción pi-diendo la nulidad del procedimiento en.-el caso Núm. 9232; se ordena la eliminación de las copias «certificadas de dichos documentos de la transcripción de autos; y se declara sin lugar dicha moción en todos sus demás - extremos.;
Los Jueces Asociados Sres. Travieso y De Jesús no intervinieron.